Response to Amendment
	This communication is in response to the amendment filed on 8/15/2022.  Claims 1-16 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control unit and the service unit in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen (US Pub. No. 2011/0051558) in view of Hill (US Pub. No. 2018/0022340).
Regarding Claim 1, Janssen teaches a device for monitoring the use of a machine component (paragraphs [0002]-[0004], work time of a work tool), comprising: a sensor configured to measure at least one operating parameter of the machine component and produce a first output signal indicative of the measured operating parameter (Fig. 3, vibration sensor 10), a control unit configured to determine information about a use of the machine based on the received first output signal and to produce a second output signal indicative of the use of the machine (microprocessor 7 of Fig. 3 receives signal from vibration sensor and determines accumulated work time, see paragraphs [0017]-[0018]; also Fig. 4, block 106). 
Janssen does not disclose a service unit configured to receive the second output signal and to permit a continuation of existing services for the machine component and/or to provide further services for the machine component based on the second output signal.  However, Janssen does disclose, in paragraph [0032], that the accumulated work time can be used for rent purposes.  Further, Hill teaches, in paragraph [0071], restricting a machine’s capabilities based on an accumulated total operating time as defined in a rental agreement; the machine’s capabilities are not restricted (i.e., existing services are permitted to continue) in Hill if the total operating time is less than the rental agreement time.  It would have been obvious to one skilled in the art at the time of the invention to permit existing services to a machine to continue, as taught in Hill, in conjunction with a work time accumulation system as taught in Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).
Regarding Claim 2, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen further teaches wherein the use of the machine comprises a length of a current operating period of the machine component (Fig. 4, block 106).  
Regarding Claim 3, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 2.  Janssen does not teach wherein the service unit is configured to provide the existing services as long as the current operating period is shorter than or equal to a predefined operating period, and wherein the service unit is configured to switch off the existing services in response to the current operating period exceeding the predefined operating period.  However, Janssen does disclose, in paragraph [0032], that the accumulated work time (i.e., current operating period) can be used for rent purposes.  Further, Hill teaches, in paragraph [0071], restricting a machine’s capabilities based on an accumulated total operating time (i.e., current operating period) as defined in a rental agreement; the machine’s capabilities are restricted (i.e., switched off) in Hill if the total operating time is greater than the rental agreement time.  It would have been obvious to one skilled in the art at the time of the invention to switch off services to a machine, as taught in Hill, in conjunction with a work time accumulation system as taught in Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).	
Regarding Claim 4, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 3.  Janssen does not teach wherein the service unit is configured to receive the predefined operating period as user entry.  However, Janssen does disclose, in paragraph [0032], that the accumulated work time (i.e., current operating period) can be used for rent purposes.  Further, Hill teaches a rental agreement that allows operation of a machine within a predetermined time-period, or for a total amount of accumulated time, which is equated to the user entry.  It would have been obvious to one skilled in the art at the time of the invention to receive the predefined operating period (i.e., time period or total amount of accumulated time) as user entry, as taught in Hill, in the system of Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).	
Regarding Claim 5, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen does not teach wherein the service unit is configured to provide the further services in a cascading manner based on authorization information.  However, Hill teaches in paragraph [0131] that users can receive access to data and services (i.e., viewing sensor data from a subset of sensors or receiving alerts for various conditions) based on user authorization.  It would have been obvious to one skilled in the art at the time of the invention to include the authorization-based data access and alerts for different conditions, as taught in Hill, in the system of Janssen in order to allow customized alerts for various alert conditions (see Hill, paragraph [0133]).
Regarding Claim 6, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen teaches wherein the further services include access to the operating parameters, damage monitoring, maintenance, and/or performance monitoring (paragraph [0032], the total work time of the work tool can be used for maintenance and warranty purposes, and also reliability predication and lifetime estimation, which are equated to damage and performance monitoring).
Regarding Claim 7, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen does not teach wherein the communication between the sensor, the control unit, and/or the service unit is encrypted.  However, Hill teaches use of encryption in paragraph [0135].  It would have been obvious to one skilled in the art at the time of the invention to include encryption in the system of Janssen and Hill, in order to remotely monitor and control the machine in a secure manner (see Hill, paragraph [0071]).
Regarding Claim 9, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen does not teach wherein the service unit is disposed remotely from the control unit, or wherein the service unit is formed integrally with the control unit.  However, Hill teaches in paragraph [0071] that the service unit is disposed remotely from the control unit (“configuration and operation of the machine may be monitored remotely”).  It would have been obvious to one skilled in the art at the time of the invention to include a remote service unit, as taught in Hill, in the system of Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).
Regarding Claim 11, Janssen teaches a method for monitoring the use of a machine component (paragraphs [0002]-[0004], work time of a work tool), comprising: measuring at least one operating parameter of the machine component (Fig. 3, vibration sensor 10), producing a first output signal indicative of the at least one operating parameter (vibration sensor 10 provides signal to microprocessor 7 of Fig. 3), and determining a use of the machine component based on the first output signal (microprocessor 7 of Fig. 3 receives signal from vibration sensor and determines accumulated work time, see paragraphs [0017]-[0018]; also Fig. 4, block 106)
Janssen does not specifically disclose determining whether to discontinue a provision of existing services for the machine component based on the determined use, and determining whether to provide further services based on the determined use.  However, Janssen does disclose, in paragraph [0032], that the accumulated work time can be used for rent purposes.  Further, Hill teaches, in paragraph [0071], restricting a machine’s capabilities based on an accumulated total operating time (i.e., determined use) as defined in a rental agreement.  In Hill, the machine’s capabilities are restricted (i.e., existing services are discontinued) if the total operating time is greater than the rental agreement time, and the machine’s capabilities are not restricted (i.e., further services are provided) if the total operating time is less than the rental agreement time.  It would have been obvious to one skilled in the art at the time of the invention to determine whether to discontinue or provide further services, as taught in Hill, in conjunction with a work time accumulation system as taught in Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).
Regarding Claim 14, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen does not specifically disclose wherein the service unit is configured to discontinue existing services for the machine component based on the second output signal.  However, Janssen does disclose, in paragraph [0032], that the accumulated work time  (i.e., the second output signal) can be used for rent purposes.  Further, Hill teaches, in paragraph [0071], restricting a machine’s capabilities based on an accumulated total operating time (i.e., the second output signal) as defined in a rental agreement.  In Hill, the machine’s capabilities are restricted (i.e., existing services are discontinued) if the total operating time is greater than the rental agreement time.  It would have been obvious to one skilled in the art at the time of the invention to discontinue further services, as taught in Hill, in conjunction with a work time accumulation system as taught in Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).
Regarding Claim 15, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen does not specifically disclose wherein the service unit is configured to provide further services for the machine component based on the second output signal. However, Janssen does disclose, in paragraph [0032], that the accumulated work time (i.e., the second output signal) can be used for rent purposes.  Further, Hill teaches, in paragraph [0071], restricting a machine’s capabilities based on an accumulated total operating time (i.e., the second output signal) as defined in a rental agreement.  In Hill, the machine’s capabilities are not restricted (i.e., further services are provided) if the total operating time is less than the rental agreement time.  It would have been obvious to one skilled in the art at the time of the invention to provide further services, as taught in Hill, in conjunction with a work time accumulation system as taught in Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Hill and Sanchez (US Pub. No. 2018/0039789).
Regarding Claim 8, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 7.  Janssen and Hill do not teach wherein the encryption is asymmetric encryption.  However, Sanchez teaches in paragraph [0041] use of asymmetric encryption to transport sensor data.  It would have been obvious to one skilled in the art at the time of the invention to include asymmetric encryption, as taught in Sanchez, in the system of Janssen and Hill, in order to establish a secured communications channel (see Sanchez, paragraph [0041]).

Claims 10, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janssen in view of Hill and Shiromaru (US Pub. No. 2005/0246150).
Regarding Claim 10, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen teaches wherein the sensor is a vibration sensor (Fig. 3, vibration sensor 10). Janssen and Hill do not teach wherein the existing services comprise damage detection based on the first output signal, and wherein the further services comprise a frequency analysis of the first output signal.  However, Shiromaru teaches in paragraph [0005] determination of mechanical problems (i.e., damage detection) in a machine based on vibration analysis, and further teaches frequency analysis of vibration signals.  It would have been obvious to one skilled in the art at the time of the invention to include the damage detection and frequency analysis of Shiromaru in the system of Janssen and Hill, in order to detect mechanical problems in the machine (see Shiromaru, paragraph [0005]).  
Regarding Claim 12, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 11.  Janssen and Hill do not specifically teach wherein the services are data analysis and/or data access services.  However, Janssen teaches wherein the sensor is a vibration sensor (Fig. 3, vibration sensor 10).  Further, Shiromaru teaches in paragraph [0005] determination mechanical problems (i.e., damage detection) in a machine based on vibration analysis, and further teaches frequency analysis of vibration signals (i.e., the claimed data analysis services).  It would have been obvious to one skilled in the art at the time of the invention to include the frequency analysis of Shiromaru in the system of Janssen and Hill, in order to detect mechanical problems in the machine (see Shiromaru, paragraph [0005]).  
Regarding Claim 13, Janssen in view of Hill teaches everything that is claimed above with respect to Claim 1.  Janssen and Hill do not specifically teach wherein the services are data analysis and/or data access services.  However, Janssen teaches wherein the sensor is a vibration sensor (Fig. 3, vibration sensor 10).  Further, Shiromaru teaches in paragraph [0005] determination mechanical problems (i.e., damage detection) in a machine based on vibration analysis, and further teaches frequency analysis of vibration signals (i.e., the claimed data analysis services).  It would have been obvious to one skilled in the art at the time of the invention to include the frequency analysis of Shiromaru in the system of Janssen and Hill, in order to detect mechanical problems in the machine (see Shiromaru, paragraph [0005]).  
Regarding Claim 16, Janssen teaches a device for monitoring the use of a machine component (paragraphs [0002]-[0004], work time of a work tool), comprising: a sensor configured to measure at least one operating parameter of the machine component and produce a first output signal indicative of the measured operating parameter (Fig. 3, vibration sensor 10), a control unit configured to determine information about a use of the machine based on the received first output signal and to produce a second output signal indicative of the use of the machine (microprocessor 7 of Fig. 3 receives signal from vibration sensor and determines accumulated work time, see paragraphs [0017]-[0018]; also Fig. 4, block 106). 
Janssen does not disclose a service unit configured to receive the second output signal and determine whether to prevent a continuation of existing services for the machine component and whether to make available or provide further services for the machine component based on the second output signal.  However, Janssen does disclose, in paragraph [0032], that the accumulated work time can be used for rent purposes.  Further, Hill teaches, in paragraph [0071], restricting a machine’s capabilities based on an accumulated total operating time (i.e., second output signal) as defined in a rental agreement.  In Hill, the machine’s capabilities are restricted (i.e., it is determined whether continuation of services is prevented) if the total operating time is greater than the rental agreement time, and the machine’s capabilities are not restricted (i.e., it is determined whether to make available or provide services) if the total operating time is less than the rental agreement time.  It would have been obvious to one skilled in the art at the time of the invention to determine whether to prevent continuation of or provide further services, as taught in Hill, in conjunction with a work time accumulation system as taught in Janssen, in order to enforce the terms of a rental agreement (see Hill, paragraph [0071]).
Janssen and Hill do not specifically teach that the services are data analysis and/or data access services.  However, Janssen teaches wherein the sensor is a vibration sensor (Fig. 3, vibration sensor 10).  Further, Shiromaru teaches in paragraph [0005] determination of mechanical problems (i.e., damage detection) in a machine based on vibration analysis, and further teaches frequency analysis of vibration signals (i.e., the claimed data analysis services).  It would have been obvious to one skilled in the art at the time of the invention to include the frequency analysis of Shiromaru in the system of Janssen and Hill, in order to detect mechanical problems in the machine (see Shiromaru, paragraph [0005]).  

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. Regarding Claim 1, Applicant argues on page 6 of the Remarks filed on 8/15/2022 that “MPEP 2142 provides that in order to support a rejection under 35 USC 103 an Office Action should identify a modification to a primary reference that is necessary to arrive at  the claimed invention”.  However, Applicant misquotes MPEP 2142.  The cited MPEP section actually states that the Office Action should set forth “the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter”, i.e. modification of the references is not limited to the manner that is described by Applicant on pages 6-7 of the Remarks.  Further, as stated in MPEP § 2145(III), combining the teachings of references does not involve an ability to combine their specific structures. A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle (See MPEP § 2141.03). That is, a person of ordinary skill in the art would be able to combine the teaching of Hill, i.e. restricting a machine’s capabilities based on accumulated total operating time, with the teaching of Janssen (i.e. tracking of accumulated running time of a machine for rental purposes) with a reasonable expectation of success. Given this creativity the ability to fit teachings of multiple patents together like the pieces of a puzzle, one of ordinary skill in the art would be able to combine the teachings in such a way that it would not render the prior art devices inoperable for their intended purpose, as there are more ways than those proposed by Applicant to combine the references. Thus, the rejection of independent Claim 1 as obvious over Janssen in view of Hill are maintained.  A modified rejection of Independent Claim 11 over Janssen in view of Hill, which was necessitated by Applicant’s amendments, is also provided above.
Regarding Applicant’s arguments on pages 7-8 regarding the meaning of the term “permit”, it is noted that, in Hill, services are either not restricted, or restricted.  Such lack or restriction or restriction encompasses permitting or not permitting of services.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                    

/NATALIE HULS/Primary Examiner, Art Unit 2863